Name: Commission Regulation (EC) No 2603/98 of 2 December 1998 concerning the stopping of fishing for common sole by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities 4. 12. 98L 328/4 COMMISSION REGULATION (EC) No 2603/98 of 2 December 1998 concerning the stopping of fishing for common sole by vessels flying the flag of Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 45/98 of 19 December 1997 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 2386/98 (4), provides for common sole quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of common sole in the waters of ICES division VII f, g by vessels flying the flag of Ireland or registered in Ireland have reached the quota allocated for 1998; whereas Ireland has prohibited fishing for this stock as from 30 October 1998; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of common sole in the waters of ICES division VII f, g by vessels flying the flag of Ireland or registered in Ireland are deemed to have exhausted the quota al- located to Ireland for 1998. Fishing for common sole in the waters of ICES division VII f, g by vessels flying the flag of Ireland or registered in Ireland is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica- tion of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 30 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 1. (4) OJ L 297, 6. 11. 1998, p. 2.